         Case 1:18-cr-00420-ALC Document 556 Filed 05/21/20 Page 1 of 1




                                 STAMPUR       & ROTH
                                     ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                299 BROADWAY, SUITE 800
JAMES ROTH                                                        NEW YORK, N.Y. 10007

                                                                  (212) 619-4240
                                                                  FAX (212) 619-6743




May 21, 2020

By ECF

Honorable Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Jamer Davis
               18 Cr. 420 (ALC)

Dear Judge Carter:

       I write to respectfully request an adjournment of Mr. Davis’ status conference now
scheduled for May 27, 2020, until the week of September 7, 2020 at a time convenient to the
Court. This request is made in light of the continued COVID-19 pandemic and quarantine.

       AUSA Jacob Warren has no objection to this request.


                                                          Very truly yours,


                                                          William J. Stampur


cc:    AUSA Jacob Warren
